Citation Nr: 1639150	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-24 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to restoration of a 40 percent disability rating for patellofemoral syndrome of the left knee from August 1, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1986 until July 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina. That decision reduced the Veteran's patellofemoral syndrome of the left knee from 40 to 0 percent. In April 2011, the Veteran filed a Notice of Disagreement (NOD). The RO subsequently scheduled the Veteran with a VA examination in May 2011. Subsequently in July 2011, the RO furnished the Veteran with another rating decision evaluating his patellofemoral syndrome of the left knee at 30 percent disabling, effective in August 1, 2010. The Veteran filed a Substantive Appeal (VA Form 9) in September 2011.

The Board notes that the claim on appeal was previously characterized as entitlement to an increase rating for patellofemoral syndrome of the left knee in excess of 30 percent. However, the claims folder reflects that in the April 2011 NOD, the Veteran specifically disagreed with the May 2010 decision, which reduced his patellofemoral syndrome of the left knee from 40 to 0 percent. As such, the Board has recharacterized the claim on the title page to more appropriately reflect the issue on appeal.


FINDINGS OF FACT

1. In a November 2007 rating decision, the Veteran's patellofemoral syndrome of the left knee was assigned a 40 percent disability evaluation, effective August 1, 2006. 
 
2. In May 2010, the RO reduced the disability evaluation for the Veteran's service-connected patellofemoral syndrome of the left knee from 40 percent to 0 percent, effective August 1, 2010. 

3. In July 2011, the RO evaluated the Veteran's service-connected patellofemoral syndrome of the left knee as 30 percent disabling, effective August 1, 2010.
 
4. The evidence at the time of the July 2011 and May 2010 rating decisions did not objectively demonstrate an improvement of the Veteran's patellofemoral syndrome of the left knee under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction of the rating for the Veteran's service-connected patellofemoral syndrome of the left knee from 40 percent to 30 percent was improper; the criteria for a restoration of a 40 percent disability rating for patellofemoral syndrome of the left knee from August 1, 2010 have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344 (a) (b), 4.71a, Diagnostic Code 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Rating Reductions

The regulations pertaining to the reduction of a disability rating are contained in 38 C.F.R. § 3.344. Section 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction. Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a) (2015).

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve. Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating. 38 C.F.R. § 3.344(c) (2015).

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines. The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction. The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing. Then a rating action will be taken to effectuate the reduction. 38 C.F.R. § 3.105(e) (2015). The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires. Id.  

Certain regulations "impose a clear requirement that VA rating reduction, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability." Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Id.  at 421. Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work. Id. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015). 

When a reduction is effectuated without following the applicable regulations, the reduction is void ab initio. See Greyzck v. West, 12 Vet. App. 288, 292 (1999). In such a case, the reduction must be vacated and the prior rating restored. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Rating Knee Disabilities

In this case, the Veteran's patellofemoral syndrome of the left knee has been rated under Diagnostic Code 5261. 38 C.F.R. § 4.71a (2015). DC 5261 provides a noncompensable rating when leg extension is limited to 5 degrees. A 10 percent rating is warranted for leg extension limited to 10 degrees. A 20 percent evaluation is for leg extension limited to 15 degrees. A 30 percent evaluation is for leg extension limited to 20 degrees. A 40 percent evaluation is for leg extension limited to 30 degrees. A 50 percent evaluation is for leg extension limited to 45 degrees. 

DC 5260 provides a noncompensable rating when leg flexion is limited to 60 degrees. A 10 percent rating is warranted for leg flexion limited to 45 degrees. A 20 percent evaluation is for leg flexion limited to 30 degrees. A 30 percent evaluation is for leg flexion limited to 15 degrees. 

VA has interpreted these regulations to mean that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg. VAOPGCPREC 9-2004 (Sept. 17, 2004). As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25. 

Furthermore, instability of the knee and limitation of motion of the knee are two separate disabilities. As such, it is permissible to also award separate ratings under both a range of motion code and an instability code (DC 5257), without violating the prohibition on pyramiding. See VAOPGCPREC 23-97. DC 5257 is predicated on instability, rather than limitation of motion, therefore, an analysis under DeLuca does not apply. See Johnson  v. Brown, 9 Vet. App. 7 (1996). 

Under DC 5257, for recurrent subluxation or lateral instability of the knee, a 10 percent evaluation is warranted for slight knee impairment. A 20 percent evaluation is warranted for moderate knee impairment. A 30 percent evaluation is warranted for severe knee impairment. 

Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Due Process

When a claimant fails to report for a reexamination and the issue is continuing entitlement, VA shall issue a pretermination notice advising the payee that payment for the disability or disabilities for which the reexamination was scheduled will be discontinued or, if a minimum evaluation is established or there is an evaluation protected under section 3.951(b), reduced to the lower evaluation. Such notice shall also include the prospective date of discontinuance or reduction, the reason therefor, and a statement of the claimant's procedural and appellate rights. The claimant shall be allowed 60 days to indicate his or her willingness to report for a reexamination or to present evidence that payment for the disability or disabilities for which the reexamination was scheduled should not be discontinued or reduced. 38 C.F.R. § 3.655(c)(1) (2015).

If there is no response within 60 days, or if the evidence submitted does not establish continued entitlement, payment for such disability or disabilities shall be discontinued or reduced as of the date indicated in the pretermination notice or the date of last payment, whichever is later. 38 C.F.R. § 3.655(c)(2)(2015).

Factual Background

In the present case, the Veteran's rating for his patellofemoral syndrome of the left knee was assigned by a November 2007 dating decision that granted service connection with an evaluation of 40 percent, effective August 1, 2006. (That rating decision informed the Veteran that the assigned evaluation was not considered permanent because there was likelihood of improvement of the disability.) 

In December 2009, VA attempted to schedule the Veteran for an examination to obtain evidence about the current severity of the Veteran's patellofemoral syndrome of the left knee. The claims folder reflects that the examination was cancelled in February 2010, due to the Veteran's failure to appear to the examination.
 
In March 2010, the RO issued a rating decision proposing to reduce the rating for the Veteran's patellofemoral syndrome of the left knee from 40 to 0 percent disabling. In its reduction proposal the RO stated that, due to the Veteran not attending the scheduled examination, a noncompensable rating was warranted.

A March 2010 letter informed the Veteran that the RO had reviewed medical records and noted some improvement in his patellofemoral syndrome of the left knee. As such, a reduction in the Veteran's disability rating from 40 to 0 percent was proposed. The RO instructed the Veteran to submit evidence within 60 days to show that his rating should not be reduced, and to request a predetermination hearing if desired. The Veteran did not respond to the March 2010 reduction proposal or the March 2010 letter.

The RO took action to reduce the disability rating in a May 2010 rating decision, in which the rating was reduced from 40 to 0 percent, effective August 1, 2010. The RO's explanation for the reduction was the same as that set forth in the March 2010 proposal to reduce the rating. The RO informed the Veteran of this decision by letter dated May 17, 2010. 

Subsequently, in May 2011, the RO afforded the Veteran a VA examination that formed the basis of a July 2011 rating decision, which reduced the Veteran's disability evalution for patellofemoral syndrome of the left knee from 40 percent to 30 percent, effective August 1, 2010. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or does not show, as to the claim.

At the time of the May 2010 reduction of the schedular rating for the Veteran's patellofemoral syndrome of the left knee, the disability rating of 40 percent had been in effect for a period of less than five years. Because the 40 percent rating was not in effect for a period exceeding five years, the provisions of 38 C.F.R. § 3.344(a) regarding stabilization of disability ratings do not apply.  Therefore, a rating reduction would be warranted if a reexamination of the disability discloses improvement of that disability. 38 C.F.R. § 3.344(c) (2015). 

As noted above, all procedural requirements have been met; thus the only issue remaining is whether the reduction was proper based upon the evidence of record. See Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.13.

In this case, the Veteran's patellofemoral syndrome of the left knee has been rated under DC 5261 for limitation of extension but has not been considered under DC 5260 for limitation of flexion. As such, if the evidence of record reflects compensable loss of both flexion and extension of either leg, the Veteran would be entitled to the combined evaluation under Diagnostic Codes 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25. 

Here, the record does not establish that the July 2011 rating reduction was warranted. The Veteran was assigned a 30 percent rating evaluation effective August 1, 2010. The rating decision was based on a May 2011 VA medical examination which reflected the Veteran has 0 to 135 degrees of flexion with objective evidence of pain on active motion and left knee extension limited at 20 degrees with objective evidence of pain on active motion. The examination report reflected no additional loss of motion on repetitive testing. Further, the examination report noted no ankylosis and no instability. The report further noted that the Veteran's left knee disability provided mild to moderate effects on his usual daily activities such as chores, exercise, sports, and recreation.

While the May 2011 VA examination may reflect an improvement in the Veteran's left knee range of motion, it is not clear that the examination reflects an improvement under the ordinary conditions of life and work, which is an essential element in reducing a Veteran's disability rating. Rather, the examination reflects that the Veteran's left knee disability continues to affect his usual daily activities, to include difficulty ascending and descending stairs.

Because the record does not reflect an improvement under the ordinary conditions of life and work in regard to the Veteran's patellofemoral syndrome of the left knee, the Board finds the May 2010 and July 2011 rating decisions reducing the Veteran's left knee disability to be improper and, as such, the reductions were void ab initio and will be vacated. Accordingly, the disability evaluation of 40% for patellofemoral syndrome of the left knee is restored as of August 1, 2010.







ORDER

Subject to the law and regulations governing payment of monetary benefits, the May 2010 and July 2011 rating decisions (reducing the disability evaluation for patellofemoral syndrome of the left knee) are vacated as void ab initio, and the prior disability evaluation of 40 percent evaluation (effective August 1, 2010) is restored.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


